Citation Nr: 0109403	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an award of service connection for cold injury 
residuals of the feet, prior to May 31, 1995.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision in which the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that May 31, 1995, was the 
appropriate effective date for an award of service connection 
for cold injury residuals of the feet.

A personal hearing was held in October 2000 before the 
undersigned member of the Board, sitting in Oakland, 
California.  At that hearing, the veteran indicated that the 
issues of entitlement to increased disability ratings for 
cold injury residuals of each foot, which had also been 
developed for appellate review, were withdrawn.


FINDINGS OF FACT

1.  A claim for service connection for bilateral trench foot 
and/or frostbite of the feet was denied by the Board in 
November 1992, on the basis that new and material evidence 
had not been submitted.

2.  There is no record of filing of a motion for 
reconsideration of the November 1992 Board decision or of a 
motion alleging clear and unmistakable error in the November 
1992 Board decision.

3.  Entitlement to service connection for cold injury 
residuals of the feet arose in September 1994.

4.  Subsequent to November 1992, a claim for service 
connection for cold injury residuals of the feet was next 
received by VA on May 31, 1995.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104(a), 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1100(a) (2000).

2.  The criteria for assignment of an effective date earlier 
than May 31, 1995, for the award of service connection for 
cold injury residuals of the feet are not met. 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400(b)(2)(i), 
3.400(q)(ii) (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

This claim arises from the veteran's application for 
assignment of a date earlier than May 31, 1995, for the award 
of service connection for cold injury residuals of the feet.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  In particular, the veteran has not 
indicated that any records that would demonstrate that a 
claim for service connection for cold injury residuals of the 
feet had been submitted during the period from November 3, 
1992, through May 30, 1995, and which have not already been 
associated with his claims file, are available or could 
otherwise be secured.  Likewise, he has not indicated that 
evidence showing that entitlement to service connection arose 
prior to September 1994, and which is not already of record, 
is available.  VA's duty to assist the claimant in this 
regard accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  

In addition, the veteran has been advised of the evidence 
that would be necessary for him to complete his claim; the 
supplemental statement of the case (SSOC) issued by the RO in 
January 2000 in particular notes that the effective date of a 
grant of compensation based on new and material evidence 
shall be the date of receipt of the claim or the date that 
entitlement arose, whichever is later, and that, following 
the Board's November 1992 decision, the veteran's next claim 
for compensation on that issue was received on May 31, 1995.  
It is implicit in that statement that evidence that a claim 
had been received by VA prior to May 31, 1995, would be 
needed to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of this 
claim, have been satisfied.

II.  Factual Background

Service connection for a bilateral foot disability was denied 
by the Board in June 1982.  In April 1983, the RO advised the 
veteran by means of a letter that evidence submitted 
subsequent to June 1982 did not constitute new and material 
evidence.  In September 1984, the RO confirmed and continued 
VA's prior denial of service connection for a bilateral foot 
condition, finding that no new and material evidence had been 
submitted.  On November 2, 1992, the Board held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral trench foot 
and/or frostbite of the feet.  

In a statement dated in March 1993, the veteran requested 
increased disability ratings for several service-connected 
disorders, along with entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).   This request was thereafter accompanied by a 
statement from his then-accredited representative, dated in 
June 1994, and by statements submitted by the veteran in 
December 1994 and February 1995, all of which pertained to 
his claims for increased disability ratings and TDIU 
benefits.  

VA medical records dated in 1993 and 1994 reflect treatment 
for PTSD, erectile dysfunction, pulmonary disorder, and low 
back problems.  The report of a September 1994 VA general 
medical examination shows complaints of pulmonary problems; 
right arm, right foot and left shoulder shrapnel wound 
residuals; hypertension; and cracking and bleeding "between" 
his feet that arose after service and which still occurred on 
an intermittent basis.  The report shows that, on examination 
of the feet, there was mild flaking skin, bilaterally.  The 
report notes diagnoses to include tinea pedis.

In a statement received by VA on May 31, 1995, the veteran 
averred that he contracted trench foot during his service.

In June 1998, the Board held that new and material evidence 
had been submitted to reopen the veteran's claim of service 
connection for residuals of bilateral trench foot or 
frostbite to the feet.  The Board further held that the 
evidence supported a grant of service connection for that 
disorder, noting the findings presented in the report of the 
September 1994 VA examination, and holding that the evidence 
now showed that there was a sound basis for concluding that 
cold injury had been experienced during service, while in 
combat, and had resulted in chronic current residuals 
involving both feet, as diagnosed in September 1994.  In a 
July 1998 rating decision, the RO assigned a noncompensable 
disability rating for frostbite of the feet, effective as of 
November 2, 1992 (that is, the date of the prior Board 
decision).  In January 1999, the RO assigned a 30 percent 
disability rating for this disorder, now characterized as 
cold injury residuals of the feet, from November 2, 1992, 
through January 11, 1998, and a 30 percent rating for cold 
residual injuries of each foot as of January 12, 1998.  In 
addition, this rating decision established entitlement to 
special monthly compensation on the basis of one service 
connected disorder evaluated as 100 percent disabling and 
other service connected disorders combining to 60 percent or 
more.  Special monthly compensation entitlement was from 
January 12, 1998.

In November 1999, the RO determined that the prior rating 
decision had been clearly and unmistakably erroneous, 
pursuant to 38 C.F.R. § 3.105(a), and that the appropriate 
effective date for the award of service connection and 
assignment of a 30 percent evaluation for cold injury 
residuals of the feet was not November 2, 1992, but rather 
May 31, 1995.  In reaching this conclusion, the RO found sole 
error on the part of VA and did not assess an overpayment 
because of the error.  The veteran had already been paid 
retroactive benefits based on the erroneous effective date of 
the grant of service connection.  An administrative decision 
confirming that no overpayment would be assessed was made in 
December 1999.

At a personal hearing, conducted in October 2000 before the 
undersigned member of the Board, the veteran's accredited 
representative indicated that there was, as of that date, no 
motion for reconsideration of the Board's November 1992 
decision, nor was there a motion that the November 1992 
decision was clearly and unmistakably erroneous.  Records 
indicating that any such motions have been made since October 
2000 are not associated with the veteran's claims folder, nor 
is there evidence that would reflect the existence of any 
such records.


III.  Legal Analysis

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  A decision of the Board 
is also subject to revision for clear and unmistakable error, 
and a request for such revision must be submitted directly to 
the Board.  38 U.S.C.A. § 7111 (West Supp. 2000).  There has 
been no motion for reconsideration or motion to amend the 
November 1992 Board decision for alleged clear and 
unmistakable error.  Accordingly, that decision is final.

Applicable statutory and regulatory provisions stipulate, 
with regard to the assignment of effective dates for the 
award of direct service connection, that the appropriate 
effective date is either the day following the last day of 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
If the claim was received more than one year after separation 
from service, the effective date is the date entitlement 
arose or the date of receipt of an application for benefits, 
whichever date is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2000).  If the claim is received 
after a prior final disallowance of that claim, the effective 
date is, again, whichever date is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(ii) (2000).

In addition, evidence, such as medical records, can 
constitute an informal claim for VA benefits.  Any such 
record must indicate an intent to apply for VA benefits, and 
must identify the benefit or benefits sought.  38 C.F.R. 
§ 3.155(a) (2000).

Under the statutory and regulatory scheme described above, an 
effective date for the grant of service connection for cold 
injury residuals of the feet cannot be earlier than November 
3, 1992, inasmuch as the Board's decision is final, and there 
has been no motion seeking reconsideration of that decision, 
or alleging that it was clearly and unmistakably erroneous.  
The question before the Board, accordingly, is whether 
evidence indicates that entitlement to service connection 
arose before May 31, 1995, or that a claim for benefits had 
been received prior to that date.

The report of the September 1994 VA examination has been 
deemed by the Board to establish entitlement to service 
connection for cold injury residuals of the feet.  However, 
while that examination was determined to show that the 
veteran had cold injury residuals, and entitlement was based 
upon that examination, it does not constitute the date of the 
veteran's claim.  That is because, at the time of that 
examination, the veteran did not indicate any intention to 
apply for compensation benefits relating to his feet.  He did 
not make such a claim until May 31, 1995.  Thorough review of 
the claims file shows no attempt to reopen his claim until 
receipt of the May 31, 1995 statement.  The statements 
submitted by him and his representative do not refer to any 
cold injury problems of the feet, nor do they cite any 
inclination to seek service connection for such problems.  
Likewise, the medical records, other than the September 1994 
examination, dated between November 3, 1992, and May 31, 
1995, are devoid of references to treatment for foot 
problems, or to complaints thereof, and do not therefore 
constitute informal claims.  Inquiry into whether the 
evidence demonstrated entitlement to service connection prior 
to September 1994 is accordingly irrelevant, in that such 
investigation will not alter the fact that the claim for 
benefits was not received by VA until May 31, 1995.

Notwithstanding that the Board is unable to assign an 
effective date of entitlement to service connection any 
earlier than the date of the veteran's reopened claim on May 
31, 1995, the veteran has already received compensation for 
this disability from the erroneously-assigned effective date 
in November 1992, as the RO determined that the overpayment 
of compensation benefits that resulted from the erroneous 
award date was its sole fault.  As the veteran has already 
been paid benefits for this period of time, there would be no 
possible additional benefit flowing to him by virtue of an 
effective date earlier than May 31, 1995.

It must again be emphasized that the effective date for the 
assignment of service connection, when the claim is received 
more than one year following service separation and there has 
been a prior final disallowance of the claim, is either the 
date that entitlement arose or the date of receipt of the 
claim for benefits, whichever is later.  In the instant case, 
that "later" date is the date that the claim for benefits was 
received by VA, which was May 31, 1995.


ORDER

Entitlement to an award of service connection for cold injury 
residuals of the feet, prior to May 31, 1995, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

